Citation Nr: 1644506	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The May 2010 rating decision awarded service connection for the Veteran's bilateral hearing and assigned it a noncompensable disability rating.  It also granted service connection for the Veteran's tinnitus at a 10 percent disability rating.  The Veteran appealed the ratings.  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Veteran appeared before the undersigned via a videoconference hearing; a transcript of the hearing has been associated with the Veteran's claims file. 

Both claims were before the Board previously in October 2013.  At that time, the Board dismissed the Veteran's claim for entitlement to a higher rating for tinnitus due to the Veteran's request to withdraw the claim.  The issue of entitlement to an initial compensable rating for bilateral hearing loss was remanded to the Agency of Original Jurisdiction in order to obtain VA records from the Lexington VA Medical Center (VAMC) and to provide the Veteran with a current audiological examination.  These actions were completed and the issue of entitlement to an initial compensable rating for bilateral hearing loss is before the Board again. 


FINDING OF FACT

For the entire period on appeal, the Veteran demonstrated, at worst, a Level I hearing loss in the right ear and, at worst, a Level II hearing loss in the left ear.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial compensable rating for a bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Stegall Considerations

As noted above, the Board remanded this matter in October 2013.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain a new audiological examination to evaluate the Veteran's bilateral hearing loss.  This examination took place in November 2013.  Additionally, the Board instructed the AOJ to obtain updated treatment records from the Lexington VAMC from March 2011 forward.  The updated treatment records from the Lexington VAMC were added to the Veteran's electronic claims file.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The appeal for a higher initial disability rating for the service-connected bilateral sensorineural hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  As noted above, updated VA medical records were obtained after the prior remand in November 2013.  The Veteran has not identified any other relevant records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2015).

The RO provided the Veteran VA audiological examinations in April 2010, March 2011, and November 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Accordingly, the examination reports complied are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

      Legal Criteria

The Veteran contends that his bilateral sensorineural hearing loss is more disabling than contemplated by the current non-compensable evaluation. 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (a) (2015) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b)(2015) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

Analysis

A review of the medical evidence indicates that the Veteran's service-connected hearing loss has not met the ratings criteria to receive a compensable rating throughout the appeal period.

The Veteran's VA audiological examination in April 2010 showed the following puretone thresholds, in decibels (dB):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
65
LEFT
15
15
35
65
80

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 38.75 dB in the right ear and 48.75 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

The hearing impairment levels correspond to Level I hearing loss in the right ear and Level II hearing loss in the left ear under Table VI.  Intersecting Levels I and II under Table VII results in a non-compensable rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

The Veteran's VA audiological examination in March 2011 showed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
60
60
LEFT
15
20
35
65
70

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 37.5 dB in the right ear and 47.5 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

The hearing impairment levels correspond to Level I hearing loss in the right ear and Level II hearing loss in the left ear under Table VI.  Intersecting Levels I and II under Table VII results in a non-compensable rating.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear;  thus, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

The Veteran also underwent an audiological examination at the Lexington VAMC in April 2012.  The specific puretone thresholds for each ear were not reported; however, the audiological consultant did report that the Veteran's puretone thresholds in the right ear ranged from 15 dB to 65 dB.  The Veteran was noted as having normal hearing in right ear through 2000 Hz and moderately severe sensorineural hearing loss at 3000 Hz to 8000 Hz.  The left ear had puretone thresholds that ranged from 20 dB to 80 dB.  The Veteran was noted as having borderline normal hearing through 1500 Hz with moderate to severe sensorineural hearing loss at 2000 Hz to 8000 Hz.  The Veteran's speech discrimination scores were 92 percent in both ears.  

The absence of specific puretone threshold ratings makes a rating based on this report impossible.  This is especially true considering the terms moderately severe hearing loss and moderate to severe hearing loss are not defined by the audiological consultant.  However the Board has considered the report and notes that is largely consistent with the March 2011 VA audiological examination.  Specifically, the puretone thresholds from the March 2011 examination show normal hearing through 2000 Hz in the right ear and through 1000 Hz in the left ear and some degree of hearing loss above those ranges.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (Noting the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.).  This is consistent with the April 2012 report.  Further, the terms used by the examiner, while not defined do indicate a range of hearing loss, "moderate to severe", in the left ear at 2000 Hz and above.  This was consistent with the March 2011 examination, which indicated the threshold varied significantly between 2000 Hz, 35 dB, from those at 3000 Hz and 4000 Hz, 65 dB and 70 dB.  Moreover, the Veteran denied any changes in his hearing between the March 2011 VA audiological examination and the April 2012 audiological consultation.  Therefore, a preponderance of the evidence indicates the April 2012 audiological consultation did not show an increase of hearing loss that would result in a compensable rating. 

Finally, the Veteran's VA audiological examination in November 2013 showed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
60
65
LEFT
25
25
40
70
75

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 41 dB in the right ear and 53 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  

The hearing impairment levels correspond to Level I hearing loss in the right ear and Level II hearing loss in the left ear under Table VI.  Intersecting Levels I and II under Table VII results in a non-compensable rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear; thus, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

Therefore, the medical evidence of record does not demonstrate that at any time during the pending appeal that the Veteran's hearing loss rose to a compensable level.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  At his hearing, he stated that he has to turn the television volume up very load and he cannot hear his cellular phone unless he turns the volume up all the way.  He has to pay close attention when driving because he has difficulty hearing sirens.  These situations only demonstrate that the Veteran has hearing loss.  Hearing loss or difficulty hearing is contemplated by the ratings criteria by measuring the puretone thresholds as well as speech discrimination scores.  The Veteran has not alleged and the record does not indicate any additional symptomatology that would fall outside the general rating criteria.  Therefore, the Veteran's claim does not represent such an exceptional or unusual disability picture as to warrant an extraschedular rating for hearing loss.

Further the Veteran has not alleged and the record does not indicate that combination of the Veteran's service-connected disabilities combine to cause symptoms of functional limitations not contemplated by the ratings criteria;  therefore Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) regarding consideration of the collective and combined effect of all of the Veteran's service connected disabilities does not apply.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


